 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

 
 

UNITED STATES DISTRICT COURT

for the

 

AUG 26 2019

RK, U.S, DISTRICT COVAT
EASTERN DISTRICT OF CALIFORNIS

Eastern District of California

 

 

UNITED STATES OF AMERICA, ) BY. DEPUTY CLERK
v. )
) Case No. 1:19-er-00121-LJO-SKO
PORNTHEP VONGSOURY, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed.to serve a sentence that
the court may impose. ,

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

Place

U.S. MAGISTRATE JUDGE SHEILA K. OBERTO in Courtroom 7 (unless another courtroom is designated)

 

 

on OCTOBER 7, 2019 at 1:00 PM

Date and Time

 

If blank, defendant will be notified of next appearance.
(5) The defendant must sign an Appearance and Compliance Bond, if ordered. '
TO U.S. MARSHAL: DELAY RELEASE, from Fresno County Jail, until Tuesday, August 27, 2019 at

9:00 A.M. Defendant is to be RELEASED directly to Kevin Mitchell, from the Federal Defender’s
Office, to be transported directly to the Teen Challenge Program, in Reedley, California.

(Copies to: Defendant (through PTS) PRETRIALSERVICES USATTORNEY US MARSHAL)
 

AO 199B (Rev, 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page| 2 Jof [3 | Pages
VONGSOURY, Pornthep
Dkt. No.: 19CR0121

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

O (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears.

SIGNED:

 

CUSTODIAN
M (7) The defendant must:

Mi (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;

Mi (b) report by telephone to the Pretrial Services Agency upon your arrival to the Central Valley Teen Challenge Program,
in Reedley, CA;

Mi (c) travel restricted to the Eastern District of CA, unless otherwise approved in advance by PSO;

Mi (d) report any contact with law enforcement to your PSO within 24 hours;

wi (e) you must reside and participate in the Central Valley Teen Challenge Program, as directed by program staff and
Pretrial Services; You must remain in the inpatient facility until released by the Pretrial Services Officer; A
responsible party approved by Pretrial Services, shall escort you to all required court hearings and escort you back
to the program upon completion of the hearing;

wi (f) not possess, have in your presence, or have access to a firearm/ammunition, destructive device, or other dangerous

weapon; additionally, you must provide written proof of divestment of all firearms/ammunition, currently under
your control;

(g) submit to drug or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the costs
of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;

(h) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription
by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed
medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

vw (i) _ participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency, as
approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability to
pay, as determined by the PSO;

(j) not apply for or obtain a passport or any other travel documents during the pendency of this case;

(k) upon successful completion of the Teen Challenge Residential Program, you must reside at an address approved by
Pretrial Services and you must not change your residence or absent yourself from this residence for more than 24
hours without the prior approval of the Pretrial Services Officer;

Mw (1) upon successful completion of the Teen Challenge Residential Program, you must participate in a program of
medical or psychiatric treatment, including treatment for drug or alcohol dependency, as approved by the PSO; you
must pay all or part of the costs of the counseling services based upon your ability to pay, as determined by the
PSO;

HA

USMS SPECIAL INSTRUCTIONS:

v] (m) your release on bond will be delayed until August 27, 2019, at 9:00 a.m., by the Fresno County Jail, directly
to Kevin Mitchell, from the Federal’s Defender’s Office, at which time you will be transported directly to the

Teen Challenge Program, in Reedley, CA. XK
 

*

.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3 Pages

 

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: PORNTHEP VONGSOURY
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that J am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

X_[arathe P Yougiour y

Defendant's Signature

Directions to the United States Marshal

Ay:

Judicial Offic [Pignature

(__) The defendant is ORDERED released after processing.

Dat g| I cf 7 She

BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE

Printed name and title

 

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
